413 F.2d 1045
Edward G. ANDERSON et al., Appellants,v.The UNITED STATES Government, Appellee.
No. 24684.
United States Court of Appeals Fifth Circuit.
August 5, 1969.

Dudley A. Philips, Jr., New Orleans, La., for appellants.
Alan S. Rosenthal, Robert R. Donlan, Attys., Dept. of Justice, Washington, D. C., Frederick W. Veters, Asst. U. S. Atty., New Orleans, La., for appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
This suit was brought by almost one hundred civilian guards and former guards employed at a military facility claiming overtime compensation and was tried by the district judge without a jury.


2
After oral testimony and submission of lengthy documentary evidence, and oral argument, the court entered a judgment dismissing the case without stating reasons.


3
The judgment of the district court is vacated and the case remanded for findings of fact and conclusions of law. Mladinich v. United States, 371 F.2d 940 (5th Cir. 1967); Oil & Gas Income, Inc. v. Woods Exploration & Producing Co., 362 F.2d 309 (5th Cir. 1966); Employers' Liability Assur. Corp. v. Weeden, 274 F.2d 809 (5th Cir. 1960); Victory Towing Co., Inc. v. Bordelon, 219 F.2d 540 (5th Cir. 1955).